Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 21 and 23-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogdan et al.(2014/0220333) in view of DE2344254A1.
Bogdan et al. discloses formulations for forming polyurethane foams and rigid and flexible polyurethane foam preparations formed by mixing and reacting at NCO Indexes as claimed isocyanates as claimed and polyols comprising polyether and/or polyester polyol(s) as claimed, blowing agent which may include water and/or trans-1-chloro-3,3,3-trifluoropropene, catalyst include Dabco 15 {potassium octoate} as claimed, silicon-glycol copolymer surfactants as claimed, and fire retardants combined in amounts as claimed (See abstract,  paras [0011], [0012], [0020]-[0038], Examples and Tables, including  Table 1).  Additionally, Voranol 470x is a 3.5 functional polyol (Table 1) as required by claim 24(see also paragraphs [0020] & [0021]).  


Applicant’s arguments have been considered.  However, they are unpersuasive.  
It is held and maintained that DE2344254A1 is sufficient in its demonstration of the usefulness and conventionality of the instant dibromoallyl alcohols as fire retardancy imparting/fire retardant materials in preparations of the instant concern, and it is maintained to be appropriately combined with Bogdan et al. as set forth in the rejection above. 
The rejected claims do not exclude the trans-1-chloro-3,3,3-trifluoropropene blowing agent pointed to by applicants on reply. 
As to arguments concerning Bogdan et al.’s disclosures regarding fire retardants, it is held that Bogdan et al. discloses that conventional fire retardants may be utilized, and DE2344254A1 remedies its deficiencies as to selection(s) indicated by applicant’s claims. Bogdan et al.’s recitation of particular selections of optionally included fire retardants does not negate what is provided for through the totality of its fully considered teachings and fair suggestions.  Further, the recitation of particular selections of optional fire retardants does not serve to exclude other conventional fire retardants from 
Regarding arguments specific to DE2344254A1, from the standpoint of patentability, 2,3-dibromo-2-butene-1,4-diol constitutes a 2,3-dibromoallyl alcohol in that “alcohols” are inclusive of “diols” and/or “polyols”. Further, in that applicants’ claims recite no modifications to its 2,3-dibromoallyl alcohol that reflect the adjustments discussed on reply, difference in the patentable sense as reflected by limitation in the claims is not seen.  Additionally, the one means for incorporation pointed to on reply (para [0004] of DE2344254A1) does not negate that other means for inclusion are allowed for as well, including the mere introduction to reaction mixes for reaction with diisocyanates (see para [0005] of DE2344254A1), and combination(s) as indicated to arrive at the invention(s) as claimed are maintained to be proper.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20, 21 and 23-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/295,095(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ in overlap of make-ups of materials in a manner that would have been obvious to one having ordinary skill in the art with the expectation of success in the absence of a showing of new or unexpected results attributable to difference in the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 20,21 and 23-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-14 and 16-23 of copending Application No. 16/625,117(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ in overlap of make-ups of materials in a manner that would have been obvious to one having ordinary skill in the art with the expectation of success in the absence of a showing of new or unexpected results attributable to difference in the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicants’ arguments concerning the double patenting rejection have been considered. However, they are unpersuasive.
There is no evidence of record to demonstrate that rejection over the claims of copending Application No. 16/295,095 is not appropriately maintained, and no evidence beyond mere assertion is laid out on reply.
Regarding at least the rejection over the claims of copending application No. 16/625,117 to which no arguments have been made on reply, it is noted that reply or the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/           Primary Examiner, Art Unit 1765